Exhibit SOLICITING ADVISOR AGREEMENT , Pebble Management Group, LLC 3500 N Causeway Blvd., Suite 160 Metairie, LA 70002 Ladies and Gentlemen: This Solicting Advisor Agreement (the “Agreement”) is hereby entered into by and between Pebble U. S. Market Fund, LLC, a Louisiana limited liability company (the "Company"), whose managing partner is Pebble Asset Management, LLC ("PAM"), and Pebble Management Group, LLC ("PMG", "Agent" or "you"), as follows: Introductory The Company is offering (the "Offering") for sale its newly issued units (the "Units"). It is acknowledged that PAM may, in its sole discretion, regardless of any priorities or preferences, accept or reject subscriptions in whole or in part in the Offering and terminate the Offering at any time. Once made, subscriptions are irrevocable provided that a subscriber may revoke his subscription within 10 business days prior to the applicable Closing (defined below), whichever comes first, by the subscriber delivering written notice to PAM. The term "Initial Offering Period" is the period commencing on the date of acceptance of the registration statement by the Securities and Exchange Commission and ending on , 2009 (unless extended by PAM upon amendment of the Registration Statement (defined below)) or such earlier date as PAM has accepted subscriptions for at least $500,000 in the Offering. During the Initial Offering Period, Agent will offer Units for sale at an "Initial Closing" at a price equal to $1,000 per Unit, which Initial Closing will not take place unless PAM has accepted subscriptions for at least 500 Units. If the minimum number of Units is not sold during the Initial Offering Period, the Offering will terminate and all subscription amounts (together with any interest earned thereon) will be refunded to subscribers, as described in the Prospectus and hereinafter. Units which remain unsold following the Initial Closing will be offered for sale in a continuing offering (the "Continuing Offering") at monthly closings ("Monthly Closings;" the Initial Closing or any Monthly Closing, each a "Closing") to be held on the last day of each month at a price per Unit equal to 100% of the Net Asset Value, as defined in the Company's subscription agreement and prospectus and disclosure document (the "Subscription Agreement"), as of the close of business on the date of such Monthly Closing. The minimum initial subscription for an investor is $5,000. Once an investor has been admitted to the Company, there is no minimum for additional subscriptions, except that they must be in multiples of $1,000. The Company has filed with the Securities and Exchange Commission (the "Commission") a Registration Statement on Form S-1 containing a prospectus relating to the Offering for the registration of the Units under the Securities Act of 1933, as amended (the "1933 Act"). The Registration Statement, as amended and as declared effective by the Commission, is hereinafter referred to as the "Registration Statement." The prospectus on file with the Commission at the time the Registration Statement initially becomes effective is hereinafter called the "Prospectus," except that if the Company files a Prospectus pursuant to Rule 424 of the rules and regulations of the Commission under the 1933 Act (the "1933 Act Regulations") which differs from the Prospectus on file at the time the Registration Statement initially becomes effective, or if the Company files an amendment to the Registration Statement subsequent to the time it initially becomes effective and such amendment contains a Prospectus which differs from the Prospectus on file at the time the Registration Statement initially becomes effective, the term "Prospectus" refers to the Prospectus filed pursuant to Rule 424 or contained in such amendment to the Registration Statement from and after the time said Prospectus is filed with or transmitted to the Commission for filing. Any terms not expressly defined herein have the same definition and meaning as is set forth in the Prospectus. SECTION 1. APPOINTMENT OF AGENT Subject to the terms and conditions herein set forth, the Company hereby appoints PMG as its exclusive marketing agent to consult with and advise the Company, and, on a "best efforts" basis, to assist the Company with the solicitations of subscriptions for Units in connection with the Company's offering of the Units.
